          Case CAN/3:18-cv-06776 Document 13 Filed 08/28/19 Page 1 of 1



                 BEFORE THE UNITED STATES JUDICIAL PANEL ON
                         MULTIDISTRICT LITIGATION

 IN RE JUUL LABS, INC., MARKETING,
 SALES PRACTICES, AND PRODUCTS                         MDL No. 2913
 LIABILITY LITIGATION



                                     PROOF OF SERVICE
       In accordance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial

Panel for Multidistrict Litigation, the undersigned hereby certifies that on August 26 2019, a

copy of the foregoing SUPPLEMENT TO BRIEF IN SUPPORT OF DEFENDANT’S MOTION

FOR TRANSFER OF ACTIONS TO THE NORTHERN DISTRICT OF CALIFORNIA

AND FOR CONSOLIDATION PURSUANT TO 28 U.S.C. § 1407 and BRIEF IN SUPPORT OF

DEFENDANT’S MOTION FOR TRANSFER OF ACTIONS TO THE NORTHERN DISTRICT

OF CALIFORNIA AND FOR CONSOLIDATION PURSUANT TO 28 U.S.C. § 1407 and this

Proof of Service were electronically filed with the Court for the JPML by using the CM/ECF

system, and that service will be accomplished by the CM/ECF system on all registered CM/ECF

participants:

PAX LABS, INC.
c/o InCorp Services Inc.
4142 Carmichael Road
Montgomery, AL 36106
Via First Class Mail
